Citation Nr: 1515976	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-26 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Susan W. Saidel, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The decision granted service connection for PTSD and assigned a 30 percent disability rating, effective June 30, 2007.  A July 2013 rating decision increased the Veteran's disability rating for PTSD to 70 percent, still effective June 30, 2007.

The record reflects that the Veteran failed to report to a requested Board hearing in March 2014.  He did not provide good cause for his absence; thus his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board remanded the claim for further development in April 2014.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The record reflects that the Veteran failed to report to a scheduled VA examination to assess the severity of his PTSD in August 2014.  He provided a statement in January 2015 indicating that he was unable to attend the examination because he was incarcerated.  The Veteran's incarceration constitutes good cause for his failure to report to the VA examination.  Cf. 38 C.F.R. § 3.655 (a) (2014).  Accordingly, remand is required to afford the Veteran a new VA PTSD examination.

The record reflects that multiple pieces of correspondence addressed to the Veteran have been returned to the AOJ as undeliverable.  In a February 2015 letter, the Veteran's representative provided a new address for him in Chester, Pennsylvania.  Similarly, in a January 2015 letter, received in February 2015, the representative provided clarification regarding her correct business address in Wilmington, Delaware.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all previously undelivered correspondence is sent to the Veteran's new address of record.

2.  Schedule the Veteran for a new VA examination to assess the severity of his PTSD.  The examination report or addendum should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should discuss the effects, if any, of the Veteran's PTSD on his social and occupational adaptability, and discuss the impact of his PTSD on his employability.  

The examiner should also assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and explain the significance of the score. 

The VA examiner must provide a rationale for any opinions provided, addressing the relevant medical and lay evidence of record.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

